UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 14-7165


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BYRON MITCHELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge; Peter J. Messitte, Senior District Judge.       (8:11-cr-
00525-PJM-1; 8:13-cv-01551-PJM)


Submitted:   April 17, 2015                    Decided:    April 24, 2015


Before DUNCAN      and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Byron Mitchell, Appellant Pro Se.  Lindsay Eyler Kaplan, Sujit
Raman, Assistant United States Attorneys, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Byron Mitchell seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion. *                        The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability       will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief   on    the    merits,    a   prisoner      satisfies       this   standard      by

demonstrating        that     reasonable        jurists    would       find    that     the

district      court’s      assessment    of     the   constitutional          claims    is

debatable     or     wrong.      Slack     v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

     We have independently reviewed the record and conclude that

Mitchell has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense      with    oral      argument      because      the    facts       and     legal

contentions     are     adequately      presented     in    the    materials        before

this court and argument would not aid the decisional process.

                                                                               DISMISSED

     *
       To the extent Mitchell also seeks to appeal the district
court’s order denying his Fed. R. Civ. P. 59(e) motion, he has
forfeited appellate review of that order by failing to challenge
in his informal appellate brief the reasons for the denial. See
4th Cir. R. 34(b).



                                            2